UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1988


STANLEY MARVIN CAMPBELL, Trustee        in   Bankruptcy   for   ESA
Environmental Specialist, Inc.,

                Plaintiff,

          and

PROSPECT CAPITAL CORPORATION,

                Plaintiff - Appellant,

          v.

HOULIHAN SMITH & COMPANY, INC.,

                Defendant – Appellee,

          and

NATHAN M. BENDER; ADKISSON, SHERBERT & ASSOCIATES; CHARLES
J. COLE; JACOB COLE; SANDRA DEE COLE; DAVID C. EPPLING;
MICHAEL ANTHONY HABOWSKI; TRACEY HAWLEY; JOHN M. MITCHELL;
DENNIS M. MOLESEVICH; HOULIHAN SMITH; SHELTON SMITH;
SUNTRUST BANKS, INC.; CHERRY BEKAERT AND HOLLAND LLP; ELLIOT
& WARREN; CHESTER J. BANULL,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge.   (3:09-cv-00465-MOC-DCK; 3:09-cv-00546-MOC-DCK;
3:07-bk-31532)


Submitted:   July 27, 2015               Decided:   September 18, 2015
Before SHEDD and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert C. Bowers, MOORE & VAN ALLEN, PLLC, Charlotte, North
Carolina;   Adam  M.   Burton,   Karl  C.   Huth,  IV,   PROSPECT
ADMINISTRATION, LLC, New York, New York, for Appellant. Richard
P. Darke, DUANE MORRIS LLP, Chicago, Illinois, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Prospect      Capital   Corporation    appeals    from    the    district

court’s   order    accepting   the   recommendation     of    the    magistrate

judge and granting Houlihan Smith & Company, Inc.’s motion to

dismiss the claims against it and denying Prospect Capital’s

request for leave to amend the complaint.             We have reviewed the

record and the parties’ arguments on appeal, and we find no

abuse of discretion and no reversible error.                 Accordingly, we

affirm for the reasons stated by the district court.                  Prospect

Capital Corp. v. Houlihan Smith & Co., No. 3:09-cv-00465-MOC-DCK

(W.D.N.C.   Aug.    20,   2014).     We    dispense   with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                      3